Citation Nr: 0125980	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a left thigh condition, 
also claimed as residuals of a burn of the left thigh. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.

In a June 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
denied a claim of entitlement to service connection for inter 
alia residuals of burns on the hands and leg.  The veteran 
appealed; however, in June 1998 the Board of Veterans' 
Appeals (Board) dismissed the appeal because the NOD had not 
been timely filed. 

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that determined that new and material 
evidence had not been submitted and denied an application to 
reopen a claim for service connection for residuals of burns 
to the hands and legs.  In December 1999, a decision review 
officer reopened the claim based on submission of new and 
material evidence.  That decision granted service connection 
for residuals of burns to the left hand; however, the claim 
of service connection for the left thigh was denied based on 
no documentation of an alleged leg injury during active 
service.  In December 2000, the Board agreed that new and 
material evidence had been submitted and remanded the case to 
the RO for further development including a dermatology 
examination and opinion.  


REMAND

The Board notes that a complaint of left thigh numbness has 
been the veteran's chief complaint concerning this service 
connection claim.  This complaint is noted in a July 1999 
neurology outpatient report, in which the veteran recalled 
the numbness had been present for 10 years, and again in a 
November 1999 VA compensation and pension examination report.

In a December 2000 remand, the Board requested a VA examiner 
to offer an opinion as to whether it is at least as likely as 
not that any left thigh disorder found on examination is 
related to a reported in-service left thigh injury or burn.  

In a February 2001 VA compensation and pension examination 
report, a VA dermatology examiner noted the veteran's 
complaint of numbness of the lower left lateral thigh.  The 
examiner did not offer the requested opinion as to whether it 
is at least as likely as not that any numbness of the lower 
left lateral thigh is related to active service nor did the 
examiner offer any reason for not addressing the etiology of 
that symptom.  The United States Court of Appeals for 
Veterans Claims held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Thus, in order to assist the veteran in the 
development of his claim, VA must obtain this opinion.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

It is the RO's responsibility to ensure that any other 
additional notification or development action that may be 
required by the VCAA is undertaken.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision prior to RO consideration of the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be returned 
to the February 2001 VA dermatology 
examiner for an addendum report.  If that 
examiner is not available, a qualified 
substitute may be used.  The examiner 
should note a review of the claims folder 
in the addendum report.  The physician 
should offer an opinion as to whether it 
is at least as likely as not (50/50 or 
greater chance) that any left lateral 
thigh numbness is related to an injury 
the veteran claims he incurred during 
active service.  The physician should 
consider all material evidence in the 
claims folder.  A discussion of the facts 
and medical principles involved will be 
of considerable assistance to the Board.  
If the physician is unable to offer an 
opinion, that fact should be clearly 
reported.  The veteran may be re-examined 
for this purpose if necessary.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


